DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 and March 15, 2021 has been entered.  Claims 11-25 are canceled.  Claims 27-39 are new.  Claims 1-10 and 26-39 are pending.

Claim Objections
Claim 39 is objected to because of the following informalities:  
In line 10, Applicant recites “by the by the”.  This should read “by the”.  Appropriate correction is required.
In line 11, Applicant recites “though”.  This should read “through”.  Appropriate correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-30 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 26, in lines 15-17 Applicant recites that “a portion of the light emitted by the at least one first waveguide and the at least one second waveguide is reflected by the reflective surface and exits the troffer-style luminaire through the space”.  It is unclear where there is support in the disclosure as originally filed for this recitation.  Examiner respectfully requests Applicant to cite the relevant portions of the specification and/or drawings which provide clear support for this recitation.  Claims 27-30 are rejected under this provision based on their dependency on claim 26.
Similarly regarding claim 39, in lines 10-12 that “a portion of the light emitted by the by the at least one first waveguide is reflected by the reflective surface and exits the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-32 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clements (US 9,666,744). 
Regarding claim 31, Clements discloses a troffer-style luminaire comprising: a troffer housing (at least 100,12,19,300) defining an interior recess having a first side and a second side where the second side is opposed to the first side, the troffer housing being configured to be mounted in a ceiling, wherein the troffer housing defines a reflective surface 300; at least one first waveguide 200 extending from the first side 
Regarding claim 32, each of the at least one first waveguide 200 and the at least one second waveguide in Clements include a first light emitting surface 282 and a second light emitting surface 281, wherein the first light emitting surface faces 282 faces toward the troffer housing and the second light emitting surface 281 faces away from the troffer housing (see at least Figures 1A-2B).  
Regarding claim 34, the first side in Clements has a first length and the second side has a second length and wherein the at least one first waveguide 200 extends along substantially the entire first length of the first side and the at least one second waveguide 200 extends along substantially the entire second length of the second side (see at least Figures 1A-2B).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 9,666,744). 
Regarding claims 35-36, Clements does not specifically teach a plurality of light extraction features on each of the waveguides 200 that develop a light distribution pattern and does not teach a first plurality of coupling features on each of the waveguides 200 for optically coupling the plurality of LEDs 222 to each waveguide 200.  However providing light extraction features and coupling features on waveguides is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide light extraction features on waveguides 200 in order to frustrate TIR and emit light through surface 281 and to provide coupling features on the incident edge 250 adjacent LED’s 222 in order to improve the amount of light coupled into the edge 250 for improved brightness and efficiency.  

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 33 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 20, 2021 regarding the rejection of claim 26 have been fully considered but they are not persuasive.  While Examiner acknowledges that the disclosure as originally filed contains support for the interior surfaces of the troffer housing to be painted with reflective material (para 104) and acknowledges that the waveguides 194 can emit light through both major surfaces, Examiner does not necessarily agree that light must reflect off the reflective surface of the troffer housing “through the space” illustrated in Figure 10.  If the top surfaces of the waveguides are close to, or in contact with, the reflective surface of the troffer house, light would re-enter the waveguides 194 and not travel “through the space”.  Additionally and/or alternatively, if the waveguides 194 are spaced from the reflective surface of the troffer house, there is no indication that a high flux of light exit the top surface of the waveguides 194, or strikes the reflective surface of the troffer housing at a particular angle such that light is then emitted “through the space” rather than immediately striking downward back into the waveguide 194.  In sum, Examiner does not find sufficient support in the disclosure to make the claim that the embodiment in Figure 10 was developed to emit light “through the space” between the waveguides 194 and does not find sufficient evidence that emission of light “through the space” necessarily occurs just because the top surface of the waveguide 194 may emit some light and just because .  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875